Citation Nr: 1436143	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease. 

2.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to a compensable rating for right leg shin splints.

4.  Entitlement to a compensable rating for left leg shin splints.

5.  Entitlement to an increased rating in excess of 10 percent for left shoulder impingement/tendonitis, with degenerative changes.

6.  Entitlement to an increased rating in excess of 10 percent for fracture of the left fifth finger.

7.  Entitlement to an increased rating in excess of 10 percent for left foot plantar fasciitis.

8.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, in an April 2012 rating decision, the RO granted a separate 10 percent rating for the Veteran's left knee instability, effective February 2, 2012.  The RO also increased the Veteran's rating for the fracture of the left little finger to 10 percent based on x-ray evidence of degeneration with involvement of two or more minor joint groups, effective October 2008.  Because the increased ratings constitute partial grants of benefits, both issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  
  
The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right and left knee degenerative joint disease has been manifested by painful motion, with flexion and extension that are limited to non-compensable degrees, without ankylosis and without frequent locking and effusion into the joint.  

2.  The Veteran's left knee degenerative joint disease, but not his right knee degenerative joint disease, resulted in slight lateral instability at the February 2012 VA examination.

3.  The Veteran's right and left leg shin splints have not resulted in malunion of the tibia and fibula.

4.  The Veteran's left shoulder disability has resulted in painful motion not limited to a compensable degree.

5.  The Veteran's left fifth finger fracture has resulted in painful motion not limited to a compensable degree; the Veteran's symptoms do not equate to amputation with metacarpal resection. 

6.  The Veteran's left foot plantar fasciitis has resulted in pain in his heel; his symptoms have not been shown to be moderately severe or severe. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for the Veteran's right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes5010, 5256-5263 (2013).

2.  The criteria for an increased rating in excess of 10 percent for the Veteran's left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2013).

3.  The criteria for a compensable rating for right leg shin splints have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2013).

4.  The criteria for a compensable rating for left leg shin splints have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2013).

5.  The criteria for an increased rating in excess of 10 percent for the Veteran's left shoulder impingement/tendonitis, with degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

6.  The criteria for an increased rating in excess of 10 percent for the Veteran's fracture of the left fifth finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2013).

7.  The criteria for entitlement to a rating in excess of 10 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.72, Diagnostic Code 5284 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 

Right and Left Knee 

The Veteran's right and left knee degenerative joint disease has been rated as 10 percent disabling under Diagnostic Code 5010.  

Diagnostic Code 5010 governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003, which governs degenerative arthritis.  Diagnostic Code 5003 concerns evaluation as degenerative arthritis established by X-ray findings, which in turn is evaluated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Diagnostic Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knees are considered major joints.  38 C.F.R. § 4.45.

Diagnostic Code 5260 and 5261 contemplate limitation of flexion and extension of the knee, respectively.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

First, the evidence does not provide for a higher rating of the Veteran's right or left knee disability based on limitation of motion under either Diagnostic Codes 5261 or 5260.

At a January 2009 VA examination, the Veteran's knees were described as having normal range of motion bilaterally.  The examiner noted that the Veteran did not report any functional impairment due to bilateral knee symptoms.  Moreover, at the February 2012 VA examination, the Veteran demonstrated knee flexion to 130 degrees and extension to 0 degrees in both knees.  There was no objective evidence of painful motion, and there was no additional limitation of range of motion upon repetitive use.  

The Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Indeed, the Board acknowledges the Veteran's reports of pain and fatigability in his knees.  For example, at the January 2009 VA examination, the Veteran reported stiffness, swelling, and fatigability in his knees.  He also described pain in his knees two to three times per day facilitated by physical activity and cold weather.  The Veteran's wife also submitted a statement indicating the Veteran's knees hurt during the winter.  However, at the examination, the Veteran did not have weakness, heat, redness, or lack of endurance in the knees, and the examiner did not find any functional impairment.  Moreover, the Veteran did not exhibit objective signs of pain and there was no additional limitation of motion at the February 2012 VA examination.  In short, while the evidence reflects the Veteran experiences pain in his knees, it does not show functional impairment beyond the levels contemplated in the currently assigned rating.  Indeed, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, as discussed, the Veteran's pain has not been shown to functionally limit his range of motion to such a degree as would warrant a higher rating.  

In addition to ratings based on limitation of motion, knee ratings may also be provided based on several other diagnostic codes.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

As noted, the RO granted a separate 10 percent rating for the Veteran's left knee effective February 2, 2012 due to the showing of instability at the VA examination.
Indeed, the Veteran's left knee reflected a 1+ measurement when tested for medial-lateral instability.  However, previous examination in January 2009 revealed no such instability in either knee.  Moreover, the February 2012 VA examination continued to show no indication of right knee instability.  As such, a separate 10 percent rating for left knee instability only has been appropriately awarded as of February 2012, while evidence of any right knee instability remains absent.   Consequently, a separate rating for right knee instability is not warranted. 

Similarly, a separate rating under Diagnostic Code 5258 is not warranted for either knee.  Under Diagnostic code 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a.  Although the Veteran reported swelling at the January 2009 VA examination, the examiner indicated there was no locking or dislocation of the knees.  The February 2012 examiner also found there was no evidence or history of recurrent patellar subluxation or dislocation of either knee. 

Furthermore, under Diagnostic Codes 5256, the evidence of record contains no indication of ankylosis of either knee.  Moreover, Diagnostic Codes 5259 and 5263 have maximum ratings of 10 percent, and each of the Veteran's knees have been rated as at least 10 percent disabling throughout the appeal period; the Veteran therefore cannot be granted a higher rating under Diagnostic Code's 5259 or 5263.  Regardless, the evidence does not show genu recurvatum or the removal of semilunar cartilage, rendering Diagnostic Codes 5256, 5259, and 5263 inapplicable.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected right and left knee degenerative joint disease.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Codes 5010, 5256-5263; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

No other diagnostic codes would be appropriate to evaluate the Veteran's bilateral knee conditions.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's shin splints have been separately evaluated under Diagnostic Code 5262 and will be discussed in further detail below. 

Shin Splints of the Right and Left Legs

The Veteran's right and left leg shin splints have been assigned a non-compensable rating under Diagnostic Code 5262. 

Shin splints are not specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 5262 provides criteria for rating "impairment of the tibia and fibula."  A 10 percent rating is warranted for malunion of the tibia or fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia or fibula, with loose motion, and the requirement of a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

At the January 2009 VA examination, the Veteran reported pain in his shins occurring one time per week lasting approximately thirty minutes in duration.  The pain is elicited by physical activity.  The examiner noted that the Veteran's bone condition has never been infected.  The Veteran denied receiving any treatment for the condition, indicating that he does not experience any functional limitation due to shin splints.  X-rays and examination of the right and left tibia and fibula were within normal limits.
At the February 2012 VA examination, the examiner only noted a history of shin splints, medial tibial stress syndrome.  Current symptoms were not identified.  Moreover, the Veteran denied using any assistive devices to aid in ambulation, and the examiner did not find any functional loss in the lower leg.  

Therefore, the Board finds that a compensable rating is not warranted for the Veteran's right or left leg shin splints.  X-rays of the fibula and tibia were within normal limits, and there is no other indication of malunion to warrant a compensable rating.  

The Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, the January 2009 VA examiner did not identify any functional impairment resulting from the Veteran's shin splints, and the February 2012 examiner indicated that the Veteran had no current shin splints symptoms.
 
As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected right and left leg shin splints.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5262; Gilbert, 1 Vet. App. at 49.  

Finally, the Board will consider the Veteran's claim under other diagnostic codes, beginning with Diagnostic Code 5024 for tenosynovitis, which instructs the rater to evaluate the condition on the limitation of motion of the affected parts.  However, the evidence does not reflect tendon inflammation or arthritis of either the right tibia or left tibia, nor is there limitation of motion of either the right leg or left leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5260, 5261.  The Board has also considered the Veteran's service-connected right leg and left leg shin splints under 38 C.F.R. § 4.73, Diagnostic Code 5311 for muscle injury associated with Muscle Group XI. However, VA examinations have not identified any muscle or bone damage related to the Veteran's shin splints.  In short, no other diagnostic codes would be appropriate to evaluate the Veteran's shin splints.  See 38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. 589 at 595.  

Left Shoulder 

The Veteran's left shoulder impingement and tendonitis with degenerative changes has been evaluated as 10 percent disabling under Diagnostic Code 5201-5010  (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

As previously stated, Diagnostic Code 5010 rates traumatic arthritis and instructs the rater to consider the limitation of motion of the affected joints.
Diagnostic Code 5201 rates limitation of motion of the arm, assigning a 20 percent rating for limitation of motion at the shoulder level of both major and minor joints.  Limitation of motion of the major and minor joint midway between the side and shoulder level warrants a 20 and 30 percent rating for the minor and major joints, respectively.  Limitation of motion of the major and minor joint to 25 degrees from side warrants a 30 and 40 percent rating for the minor and major joints, respectively.

Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees. 38 C.F.R. § 4.71, Plate I.

Initially, the Board notes that the Veteran is right-handed.  As such, the Veteran's left shoulder disability affects the minor joint.  

The Veteran's left shoulder range of motion was measured at the January 2009 VA examination.  He demonstrated flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Although the Veteran reported increased pain upon repetitive use, there was no additional limitation of motion.  Moreover, the examiner indicated that left shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive use.  The examiner also indicated that the left shoulder was tender but there were no signs of edema, effusion, weakness, redness, heat, subluxation, or guarding of movement.
At the February 2012 VA examination, the Veteran demonstrated left shoulder flexion and abduction to 150 degrees, with painful motion beginning at 110 degrees.  There was no additional limitation of motion upon repetitive use.  The Veteran exhibited tenderness on palpitation of the joint but not guarding of the shoulder.  Muscle strength testing of the left shoulder was normal, and there was no ankylosis. 

Regarding functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Veteran's VA outpatient records reflect intermittent reports of left shoulder pain.  The Veteran has also reported pain associated with overuse of the shoulder or laying on his left side.  The Veteran's wife also submitted a statement describing the Veteran's report of left shoulder pain, elicited by lying on his left side and raising his arm above shoulder level.  However, at both VA examinations, the Veteran's range of motion was not further limited by repetitive testing of the left shoulder.  As such, an increased rating based on functional loss is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell, 25 Vet. App. at 36-38.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected left shoulder disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5201; Gilbert, 1 Vet. App. at 49.

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's left shoulder condition.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. 589 at 595.  There is no indication of impairment of the humerus, clavicle, or scapula in order to apply the other diagnostic codes for the shoulder and arm contained in 38 C.F.R. § 4.71a.  Moreover, the Veteran's report of left hand numbness has been separately evaluated under Diagnostic Code 8615.

Left Fifth Finger

The Veteran's left fifth finger condition has been assigned a 10 percent rating under 5230-5010.  

Diagnostic Code 5010 provides ratings for traumatic arthritis.  The Veteran has been diagnosed with arthritis by x-ray in the left fifth finger.  

Diagnostic Code 5230 evaluates limitation of motion of the ring or little finger, awarding a noncompensable rating any limitation of motion.  

While the Veteran denied having a status post left fifth finger fracture at the January 2009 VA examination, at the February 2012 VA examination he reported a burning sensation in both hands.  However, the examiner did not find any limitation of motion of the veteran's left little finger, nor was there any functional impairment of any of his fingers or thumbs.  There was also no impact on his ability to work.  The Veteran also did not demonstrate ankylosis of the thumb or fingers, and muscle strength was normal in the left hand.  The Veteran did not have tenderness or pain to palpation for joints or soft tissue of either hand. 

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's fracture of the left little finger.  The Veteran is already in receipt of the maximum rating for limitation of motion under Diagnostic Code 5230, and the Veteran's left little finger fracture has not resulted in any functional impairment.  Therefore, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Furthermore, as to assigning a higher rating based on other diagnostic codes, Diagnostic Code 5227 provides a noncompensable rating for any degree of ankylosis of the little finger, whether it affects the minor or the major hand.  Therefore, application of Diagnostic Code 5227 does not result in a higher rating. 

Diagnostic Code 5156 evaluates amputation of the little finger.  A 20 percent rating is awarded for amputation of the little finger with metacarpal resection (more than one-half the bone lost) for both the major and minor joints.  However, the Veteran has full range of motion of the little finger and normal strength of the left hand; ankylosis has not been found.  Moreover, the February 2012 examiner found that the Veteran's finger or thumb condition has not resulted in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Therefore, application of Diagnostic Code 5156 does not result in a higher rating.

The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's left fifth finger fracture.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  The Veteran's complaints of numbness in the left hand and fingers have been evaluated separately under Diagnostic Code 8615.

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected left fifth finger disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Codes 5010, 5230; Gilbert, 1 Vet. App. at 49.

Left Plantar Fasciitis

The Veteran's left foot plantar fasciitis has been assigned a 10 percent rating.  Initially, the Veteran's condition was evaluated under Diagnostic Code 5310 but was later evaluated under 5099-5020. 

Diagnostic Code 5020 evaluates synovitis and instructs the rater to evaluate symptoms based on limitation of motion.  However, the Veteran's primary complaint related to his foot condition is heel pain, as reflected in VA outpatient records and VA examinations.  Moreover, VA examinations did not result in any diagnosis of flatfoot, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, weak foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, the Board will evaluate the Veteran's left foot plantar fasciitis under Diagnostic Code 5284 for other foot injuries.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."). 

At the May 2009 VA foot examination, the Veteran's left foot symptoms did not manifest in edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  The examiner noted, however, that palpation of the plantar surface caused tenderness.
The Veteran also reported pain on the bottom of his foot at the February 2012 VA examination.  The Veteran was again diagnosed with plantar fasciitis in the left foot.

The Veteran's wife indicated that the Veteran experiences "some pain" in his heels.

Therefore, a review of the evidence shows that while the Veteran experiences pain in his left foot, there is no indication that his symptoms are moderately severe or severe.  He does not use any assistive devices, and there is no impact on his ability to work due to left foot plantar fasciitis.  Indeed, even considering the Veteran's disability under Diagnostic Code 5310, which rates according to movements of forefoot and toes, the Veteran's left foot plantar fasciitis has not been shown to affect the Veteran's muscles.  Examination did not reveal atrophy of the musculature.  In short, no other diagnostic codes would be appropriate to evaluate the Veteran's left foot plantar fasciitis.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  

As a result, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected left foot plantar fasciitis, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.72, Diagnostic Code 5284; Gilbert, 1 Vet. App. at 49.

Additional Considerations for Increased Rating Claims

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is still working, even though it is "getting hard to do the work," as he stated in his VA Form 9.  Therefore, while the Veteran may have difficulty working, he has not asserted, nor has the evidence shown, that his service-connected disabilities preclude him from maintaining substantially gainful employment.  As such, the Board finds that Rice is inapplicable in this case.

Apart from the TIDU, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his service-connected disabilities.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected degenerative joint disease of the bilateral knees, bilateral leg shin splints, left shoulder impingement/tendonitis, left little finger fracture, or left foot plantar fasciitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  

Specifically, the criteria contemplate the Veteran's reports of pain, instability, and limitation of motion of his knees.  Regarding the Veteran's bilateral shin splints, the rating criteria contemplates impairment of the tibia and fibula.  Similarly, the rating criteria considers the Veteran's reports of left shoulder pain and limitation of motion.  The Veteran's report of pain in his left fifth finger was also considered by the rating criteria.  Moreover, the Veteran's reports of foot and heel pain, including tenderness, are considered under the rating criteria.  Finally, the Board has applied 38 C.F.R. § 4.40, § 4.45, and § 4.59 in order to evaluate the Veteran's functional loss as it pertains to his various musculoskeletal disabilities. 

The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a November 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Aside from the issue of the lumbar spine, the Veteran's remaining examinations are found to be adequate.  The examiners considered the Veteran's reported and documented history in rendering their conclusions, which were supported by adequate rationales.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).
ORDER

Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease is denied.

Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease is denied.

Entitlement to a compensable rating for right leg shin splints is denied.

Entitlement to a compensable rating for left leg shin splints is denied.

Entitlement to an increased rating in excess of 10 percent for left shoulder impingement/tendonitis, with degenerative changes, is denied.

Entitlement to an increased rating in excess of 10 percent for fracture of the left fifth finger is denied.

Entitlement to an increased rating in excess of 10 percent for left plantar fasciitis is denied.


REMAND

The Board finds that the February 2012 VA back examination is inadequate.  See Barr, 21 Vet. App. at 312.  Regarding forward flexion of the thoracolumbar spine, the examiner identified two different measurements: 65 and 85 degrees.  Next, the examiner indicated that the Veteran's right lower extremity did not reflect signs of numbness or paresthesia/dysesthesia.  Yet, the examiner failed to indicate whether the Veteran's left lower extremity demonstrated such symptoms.  The boxes to denote the degree of severity, if any, of such symptoms were all blank for the left lower extremity.  Moreover, the examiner indicated that the Veteran had intervertebral disc syndrome (IVDS) but did not provide the duration of any incapacitating episodes.  
The Board further notes that the RO has only adjudicated the Veteran's increased rating claim by applying the General Formula for Diseases and Injuries of the Spine, with no consideration of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as found in 38 U.S.C.A. § 4.71a, in light of the February 2012 diagnosis of IVDS.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the precise nature and etiology of his degenerative disc disease of the lumbar spine.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner report should contain range of motion measurements and identify the duration of any incapacitating episodes of IVDS.  

The examiner must also separately assess any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  This assessment should address any neurologic symptoms of the left lower extremity, if identified. 

3.  Thereafter, readjudicate the Veteran's claim, to include consideration of both the General Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as described in 38 U.S.C.A. § 4.71a.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


